DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
Claims 13-16, 21, 22, and 27 are currently under consideration.  The Office acknowledges the amendments to claim 13, as well as the cancellation of claims 1-3, 5, 6, 12, 17, 18, and 23-26.

Claim Objections
Claim 13 is objected to because of the following informalities: in line 3, “first apparataus” should apparently read --first apparatus--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16, 21, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “[a] kit comprising: a first, second, and third apparatus” in lines 1-2, as well as the limitation “wherein said kit comprises a first apparatus … a second apparatus … and a third apparatus” in the last two lines.  It is not clear if the latter apparatuses are intended to be the same as the former apparatuses.  For sake of compact prosecution, the latter apparatuses are taken herein to be the same as the former apparatuses, such that they are each composed of a unitary piece of material formed as a hollow cylinder and have inner diameters of 2mm, 3mm, and 4mm respectively.
Claim 21 recites the limitation "said apparatus" in line 2.  However, three apparatuses have previously been recited, so it is not clear which is being referred to here.
Claims 14-16, 21, 22, and 27 are rejected by virtue of their dependence upon at least one rejected base claim.

Allowable Subject Matter
Claims 13-16, 21, 22, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: it is well-known in the prior art to use straws or tubes for exercising the voice, straw phonation, and semi-occluded vocal tract exercises.  Also known in the prior art are sets of re-usable straws (made of metal, glass, bamboo, etc.) that come with storage containers and cleaning brushes, and can come in multiple sizes.  However, the recited kit with the specific dimensions of the three apparatuses is not taught nor reasonably suggested by the prior art of record.  Typical prior art kits use larger straws (6, 8, or 10mm diameters).  While a straw of smaller size is suggested for use in straw phonation or SOVT exercises (such as about 3mm, or the size of a coffee stirrer), the prior art does not suggest a kit comprising three straws that each have different dimensions of 2mm, 3mm, and 4mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791